In re Mitchell, Nathaniel; — Defendant; Applying for Motion to Enforce this Court’s order dated December 19, 2003, Parish of Webster, 26th Judicial District Court Div. B, No. 67,603; to the Court of Appeal, Second Circuit, No. 38313-KH.
Motion to enforce granted. The district court is ordered to comply with this Court’s earlier order, see State v. Mitchell, 03-3269 (La.12/19/03), 861 So.2d 552, within thirty days if it has not done so already. The district court is further ordered to provide this Court with proof of compliance.